J-S61032-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                     Appellee            :
                                         :
                v.                       :
                                         :
LONNIE DALE WINGROVE, JR.,               :
                                         :
                     Appellant           :     No. 641 WDA 2014


         Appeal from the Judgment of Sentence Entered April 2, 2014,
              In the Court of Common Pleas of Fayette County,
            Criminal Division, at No(s): CP-26-CR-0001430-2013


BEFORE: FORD ELLIOTT, P.J.E., WECHT, and STRASSBURGER,* JJ.

MEMORANDUM BY: STRASSBURGER, J.:                  FILED OCTOBER 8, 2014

        Lonnie Dale Wingrove, Jr., (Appellant), appeals from the judgment of

sentence entered following his guilty plea to one count of indecent assault -

complainant less than 13 years of age.1 After review, we affirm.

        In July of 2013, Appellant was arrested and charged with sexually

assaulting his paramour’s minor daughter in May of that year. On January

8, 2014, Appellant pled guilty to the above-mentioned offense, graded as a

misdemeanor of the first degree. On April 2, 2014, Appellant was sentenced

to a term of two-and-one-half to five years’ incarceration.        Additionally,

Appellant was designated by the trial court as a sexually violent predator

(SVP).     As a result, Appellant was ordered to comply with the lifetime


1
    18 Pa.C.S. § 3126(a)(7).

* Retired Senior Judge assigned to the Superior Court.
J-S61032-14


registration and quarterly reporting requirements of the Sex Offender

Registration and Notification Act (SORNA).2

        Appellant timely filed a motion to reconsider his sentence, which was

denied on April 21, 2014. This timely appeal followed. Both the trial court

and Appellant complied with the requirements of Pa.R.A.P. 1925.

        On appeal, Appellant argues that the registration and reporting

requirements imposed by SORNA are punitive in nature, manifestly

excessive, and thus, constitutionally infirm. Appellant’s Brief at 8.

        Our Courts have considered, and rejected, the issue raised by

Appellant multiple times. These prior decisions reason the imposition of the

registration and notification requirements does not constitute punishment.

See, e.g., Commonwealth v. Williams, 832 A.2d 962, 986 (Pa. 2003)

(upholding as non-punitive the registration, notification, and counseling

provisions of Megan’s Law II); Commonwealth v. Rhoads, 836 A.2d 159

(Pa.    Super.   2003)   (same).       More   recently,   this   Court   upheld   the

constitutionality of SORNA’s registration requirements in Commonwealth v.

Perez, -- A.3d --, 2014 WL 3339161 (Pa. Super. July 9, 2014).

        Appellant has failed to convince us that another constitutional analysis

of SORNA should produce a different result. Accordingly, we determine that

Appellant is not entitled to relief.



2
    42 Pa.C.S. §§ 9799.10-9799.41.



                                          -2-
J-S61032-14


     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/8/2014




                                      -3-